t c summary opinion united_states tax_court james brian medis petitioner v commissioner of internal revenue respondent docket no 10132-03s filed date james brian medis pro_se thomas j fernandez for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioner is liable for a deficiency in federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioner is entitled to claimed itemized_deductions and whether petitioner is liable for the alternative_minimum_tax sometimes referred to as amt for the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in blue jay california on date petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year income_tax return petitioner did not request nor did he receive an extension to file his income_tax return petitioner reported wages of dollar_figure such amount also being reported as petitioner’s adjusted_gross_income for the taxable_year petitioner claimed the following itemized_deductions on schedule a petitioner concedes that he is liable for the addition_to_tax under sec_6651 for the taxable_year petitioner further concedes that he received but failed to report wages of dollar_figure for the taxable_year -0- medical and dental expenses dollar_figure state_and_local_income_taxes -0- interest gifts to charity job expenses and most other miscellaneous deductions big_number other miscellaneous deductions total itemized_deduction sec_1dollar_figure 1petitioner incorrectly calculated the total itemized_deductions and claimed dollar_figure the dollar_figure claimed for job expenses and most other miscellaneous deductions was calculated with reference to miscellaneous_itemized_deductions of dollar_figure petitioner did not report an amt on his income_tax return during an examination of the income_tax return petitioner submitted a form 1040x amended u s individual_income_tax_return for the taxable_year amended_return petitioner reported additional wages of dollar_figure and claimed additional itemized_deductions of dollar_figure specifically petitioner claimed the following itemized_deductions on schedule a of the amended_return -0- medical and dental expenses dollar_figure state_and_local_income_taxes -0- interest gifts to charity job expenses and most other miscellaneous deductions big_number other miscellaneous deductions -0- total itemized_deduction sec_1dollar_figure 1petitioner incorrectly reported the correct amount as dollar_figure in the notice_of_deficiency respondent determined that petitioner failed to report additional wages of dollar_figure a sec_2 taking into consideration the 2-percent floor on miscellaneous_itemized_deductions reported by petitioner on the amended_return and that petitioner was liable for an amt of dollar_figure for the taxable_year respondent also determined that petitioner was not entitled to the additional itemized_deductions claimed on the amended_return and made a downward adjustment of dollar_figure to the total itemized_deductions claimed for that taxable_year discussion the commissioner’s determination is presumed correct and generally a taxpayer bears the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the burden as to a factual issue relevant to the liability for tax may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests sec_7491 in the present case the burden_of_proof remains on petitioner because he has neither taken a position as to whether the burden_of_proof should be placed on respondent nor established that he has complied with the requirements of sec_7491 itemized_deductions respondent determined that petitioner is not entitled to dollar_figure of the dollar_figure claimed as total itemized_deductions on his income_tax return this determination was made pursuant to sec_67 which provides that miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_67 on the income_tax return petitioner claimed miscellaneous_itemized_deductions of dollar_figure before the sec_67 reduction petitioner’s adjusted_gross_income for the taxable_year increased from dollar_figure to dollar_figure the difference being solely attributable to the additional wages of dollar_figure that petitioner failed to report on the income_tax return because of this difference the percent floor on miscellaneous_itemized_deductions under sec_67 was raised by dollar_figure we conclude that respondent has correctly computed this adjustment we note that respondent’s determination with respect to itemized_deductions was based upon the income_tax return and not the amended_return while petitioner has claimed additional as indicated petitioner reported this amount on his amended_return itemized_deductions on the amended_return he has not presented any evidence to substantiate that he is entitled to these additional deductions instead petitioner contends that the total itemized_deductions should not be limited when he accurately answered the following question on line of schedule a is form_1040 line over dollar_figure over dollar_figure if married_filing_separately this limitation however is based upon sec_68 and not upon sec_67 the latter of which as indicated earlier is the basis of respondent’s determination we conclude that petitioner is entitled to claim total itemized_deductions of dollar_figure for the taxable_year an amount dollar_figure less than dollar_figure claimed on the income_tax return accordingly we sustain respondent’s determination with respect to this issue alternative_minimum_tax respondent determined that petitioner is liable for an amt of dollar_figure for the taxable_year sec_55 imposes in addition to all other taxes imposed by subtitle a an amt on noncorporate taxpayers the determination of a noncorporate taxpayer’s amt requires a recomputation of taxable_income leading to a new tax_base or an alternative_minimum_taxable_income sec_55 in making the recomputation certain but not all itemized_deductions are not allowed nor is the personal_exemption in particular miscellaneous_itemized_deductions are not allowed in the computation of the alternative_minimum_taxable_income sec_56 the sum of these disallowed items may trigger a liability for the amt in the present case petitioner’s miscellaneous_itemized_deductions alone total dollar_figure after application of the 2-percent floor under sec_67 coupled with the other unallowable expenses specifically spelled out in the statute petitioner’s amt liability ensues petitioner nevertheless contends that the amt is confusing and complex and he is unclear as to why he is liable for the amt which effectively deprives him of the benefit of his itemized_deductions congress established the alternative_minimum_taxable_income as a broad base of income in order to tax taxpayers more closely on their economic_income intending for all taxpayers to pay their fair share of the overall federal_income_tax burden 118_tc_1 however unfair this statute might seem to petitioner the court must apply the law as written as this court noted in 40_tc_436 affd 331_f2d_422 7th cir the proper place for a consideration of petitioner’s complaint is the halls of congress not here respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
